Exhibit 10.4

DEFERRED STOCK AWARD AGREEMENT
UNDER THE OPTIUM CORPORATION
2006 STOCK OPTION AND INCENTIVE PLAN

Name of Grantee:  Christopher Brown
No. of Restricted Stock Units Granted:  30,000
Grant Date:  September 25, 2007

Pursuant to the Optium Corporation 2006 Stock Option and Incentive Plan (the
“Plan”) as amended through the date hereof, Optium Corporation (the “Company”)
hereby grants a Deferred Stock Award (an “Award”) consisting of the number of
phantom stock units listed as “Restricted Stock Units” above (the “Restricted
Stock Units”) to the Grantee named above.  Each Restricted Stock Unit shall
relate to one share of Common Stock, par value $.0001 per share (the “Stock”) of
the Company specified above, subject to the restrictions and conditions set
forth herein and in the Plan.


1.             RESTRICTIONS ON TRANSFER OF AWARD.  THE AWARD SHALL NOT BE SOLD,
ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED OR DISPOSED OF BY THE
GRANTEE, UNTIL (I) THE RESTRICTED STOCK UNITS HAVE VESTED AS PROVIDED IN SECTION
2 OF THIS AWARD AGREEMENT, AND (II) SHARES HAVE BEEN ISSUED PURSUANT TO SECTION
4 OF THIS AWARD AGREEMENT.


2.             VESTING OF RESTRICTED STOCK UNITS.  THE RESTRICTED STOCK UNITS
SHALL VEST IN ACCORDANCE WITH THE SCHEDULE SET FORTH BELOW, PROVIDED IN EACH
CASE THAT THE GRANTEE IS THEN, AND SINCE THE GRANT DATE HAS CONTINUOUSLY
REMAINED, IN A SERVICE RELATIONSHIP (IN THE CAPACITY OF AN EMPLOYEE, OFFICER,
DIRECTOR OR CONSULTANT) WITH THE COMPANY OR ITS SUBSIDIARIES. 

Incremental (Aggregate)
Number of
Restricted Stock Units Vested

 

Vesting Date

12.5% of the Restricted Stock Units rounded
down to the nearest whole unit

 

Each of January 1, April 1,
July 1 and October 1, 2008;
and January 1, April 1 and July 1, 2009

 

 

 

The remaining balance of Restricted Stock Units

 

October 1, 2009

 

In addition, the grant shall be subject to acceleration of 25% of original grant
(or 100% of remaining unvested portion if less) following (i) termination
without Cause or (ii) Constructive Termination (each as defined in the
Employee’s employment agreement), within one year of an Acquisition (as defined
in the Plan).

In the event of an Acquisition (as defined in the Plan), the acquirer shall
assume the Award and the terms of this Award Agreement taking into account any
adjustment or substitution as provided in Section 3(c) of the Plan; provided,
however, that if the Award and the terms of this Award Agreement are not so
assumed, any Restricted Stock Units that remain


--------------------------------------------------------------------------------


unvested at the time of such Acquisition shall become fully vested at such
time.  The Committee may at any time accelerate the vesting schedule specified
in this Section 2.


3.             FORFEITURE.  IF THE GRANTEE’S EMPLOYMENT WITH THE COMPANY AND ITS
SUBSIDIARIES IS VOLUNTARILY OR INVOLUNTARILY TERMINATED FOR ANY REASON
(INCLUDING DEATH) PRIOR TO VESTING OF RESTRICTED STOCK UNITS GRANTED HEREIN, ALL
RESTRICTED STOCK UNITS SHALL IMMEDIATELY AND AUTOMATICALLY BE FORFEITED AND
RETURNED TO THE COMPANY.


4.             ISSUANCE OF SHARES OF STOCK; RIGHTS AS STOCKHOLDER.


(A)           AS SOON AS PRACTICABLE FOLLOWING EACH VESTING DATE, BUT IN NO
EVENT LATER THAN 30 DAYS AFTER EACH SUCH VESTING DATE, THE COMPANY SHALL DIRECT
ITS TRANSFER AGENT TO ISSUE TO THE GRANTEE IN BOOK ENTRY FORM THE NUMBER OF
SHARES OF STOCK EQUAL TO THE NUMBER OF RESTRICTED STOCK UNITS CREDITED TO THE
GRANTEE THAT HAVE VESTED PURSUANT TO SECTION 2 OF THIS AWARD AGREEMENT ON SUCH
DATE IN SATISFACTION OF SUCH RESTRICTED STOCK UNITS.  SUCH ISSUANCE MAY BE
EFFECTED BY THE COMPANY DIRECTING ITS TRANSFER AGENT TO DEPOSIT SUCH SHARES OF
STOCK INTO THE GRANTEE’S BROKERAGE ACCOUNT.  THE GRANTEE’S COST BASIS IN ANY
SHARES OF STOCK ISSUED HEREUNDER SHALL BE $0.00.


(B)           IN EACH INSTANCE ABOVE, THE ISSUANCE OF SHARES OF STOCK SHALL BE
SUBJECT TO THE PAYMENT BY THE GRANTEE BY CASH OR OTHER MEANS ACCEPTABLE TO THE
COMPANY OF ANY FEDERAL, STATE, LOCAL AND OTHER APPLICABLE TAXES REQUIRED TO BE
WITHHELD IN CONNECTION WITH SUCH ISSUANCE IN ACCORDANCE WITH SECTION 7 OF THIS
AWARD AGREEMENT.


(C)           THE GRANTEE UNDERSTANDS THAT (I) THE GRANTEE SHALL HAVE NO RIGHTS
WITH RESPECT TO THE SHARES OF STOCK UNDERLYING THE RESTRICTED STOCK UNITS, SUCH
AS VOTING RIGHTS, DIVIDEND RIGHTS AND DIVIDEND EQUIVALENT RIGHTS, UNLESS AND
UNTIL SUCH SHARES OF STOCK HAVE BEEN ISSUED TO THE GRANTEE AS SPECIFIED IN
SECTION 4(A) HEREOF AND (II) ONCE SHARES HAVE BEEN DELIVERED BY BOOK ENTRY TO
THE GRANTEE IN RESPECT OF THE RESTRICTED STOCK UNITS, THE GRANTEE WILL BE FREE
TO SELL SUCH SHARES OF STOCK, SUBJECT TO APPLICABLE REQUIREMENTS OF FEDERAL AND
STATE SECURITIES LAWS AND COMPANY POLICY.


5.             INCORPORATION OF PLAN.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THIS AWARD AGREEMENT SHALL BE SUBJECT TO AND GOVERNED BY ALL THE TERMS
AND CONDITIONS OF THE PLAN, INCLUDING THE POWERS OF THE COMMITTEE SET FORTH IN
SECTION 2(B) OF THE PLAN.  CAPITALIZED TERMS IN THIS AWARD AGREEMENT SHALL HAVE
THE MEANING SPECIFIED IN THE PLAN, UNLESS A DIFFERENT MEANING IS SPECIFIED
HEREIN.


6.             TRANSFERABILITY OF THIS AWARD AGREEMENT.  THIS AWARD AGREEMENT IS
PERSONAL TO THE GRANTEE, IS NON-ASSIGNABLE AND IS NOT TRANSFERABLE IN ANY
MANNER, BY OPERATION OF LAW OR OTHERWISE, OTHER THAN BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION.


7.             TAX WITHHOLDING.  THIS SECTION 7 APPLIES ONLY TO GRANTEES WHO ARE
SUBJECT TO U.S. FEDERAL TAX WITHHOLDING.  THE GRANTEE SHALL, NOT LATER THAN THE
DATE (THE “TAXATION DATE”) AS OF WHICH THE RECEIPT OF THIS AWARD BECOMES A
TAXABLE EVENT FOR U.S. FEDERAL INCOME TAX PURPOSES (IF APPLICABLE TO GRANTEE),
PAY TO THE COMPANY OR MAKE ARRANGEMENTS SATISFACTORY TO THE COMMITTEE FOR
PAYMENT OF ANY U.S. FEDERAL, STATE, AND LOCAL TAXES REQUIRED BY LAW TO BE
WITHHELD ON ACCOUNT OF SUCH TAXABLE EVENT.  THE GRANTEE MAY ELECT TO HAVE THE
REQUIRED MINIMUM TAX WITHHOLDING

2


--------------------------------------------------------------------------------


obligation satisfied, in whole or in part, by (i) authorizing the Company to
withhold from shares of Stock to be issued, or (ii) transferring to the Company,
a number of shares of Stock with an aggregate Fair Market Value that would
satisfy the withholding amount due.   Unless the Grantee shall have otherwise
notified the Company in writing to it Chief Financial Officer at least 30 days
prior to a Taxation Date, the Grantee shall be deemed to have elected to satisfy
such obligation in the manner set forth in clause (i) of the prior sentence. 
Notwithstanding the foregoing, the Company may require that such obligation be
satisfied in cash by the Grantee upon notice to Grantee at least 30 days prior
to the Taxation Date.


8.             NO OBLIGATION TO CONTINUE SERVICE RELATIONSHIP.  NEITHER THE
COMPANY NOR ANY SUBSIDIARY IS OBLIGATED BY OR AS A RESULT OF THE PLAN OR THIS
AWARD AGREEMENT TO CONTINUE THE GRANTEE IN EMPLOYMENT OR OTHER SERVICE
RELATIONSHIP AND NEITHER THE PLAN NOR THIS AWARD AGREEMENT SHALL INTERFERE IN
ANY WAY WITH THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO TERMINATE THE
EMPLOYMENT OR OTHER SERVICE RELATIONSHIP OF THE GRANTEE AT ANY TIME.


9.             NOTICES.  NOTICES HEREUNDER SHALL BE MAILED OR DELIVERED TO THE
COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS AND SHALL BE MAILED OR DELIVERED TO
THE GRANTEE AT THE ADDRESS ON FILE WITH THE COMPANY OR, IN EITHER CASE, AT SUCH
OTHER ADDRESS AS ONE PARTY MAY SUBSEQUENTLY FURNISH TO THE OTHER PARTY IN
WRITING.

OPTIUM CORPORATION

 

 

 

 

By:

/s/ Eitan Gertel

 

 

Title: CEO

 

The foregoing Award Agreement is hereby accepted and the terms and conditions
thereof hereby agreed to by the undersigned.

Dated:

September 25, 2007

/s/ Christopher Brown

 

 

Grantee’s Signature

 

 

 

 

 

Grantee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3


--------------------------------------------------------------------------------